Judgment affirmed, with costs. We find as an additional conclusion of law that there was a valid resulting trust in favor of the plaintiff which was not disaffirmed by her deceased sister up to the time of the latter’s death. The plaintiff actually occupied the premises until 1918, and was in possession until the death of Miss Grace in 1924. Under these circumstances the Statute of Limitations did not run against plaintiff’s cause of action. (Reitz v. Reitz, 80 N. Y. 538.) No opinion. Kelly, P. J., Jaycox, Kelby and Kapper, JJ., concur; Young, J., absent and not voting.